TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 10, 2018



                                     NO. 03-18-00454-CV


                                        R. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order of termination signed by the trial court on July 12, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order of termination. Therefore, the Court affirms the trial

court’s order of termination.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.